                             IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    MICHAEL R. MAJOR; JAMES D.
    GRANUM; JONE LAW KOFORD; and                              MEMORANDUM DECISION AND
    ALLAN CARTER,                                             ORDER GRANTING IN PART MOTION
                                                              FOR ATTORNEYS’ FEES AND COSTS
                               Plaintiffs,
    v.

    VALDERRA DEVELOPMENT, LLC;                                Case No. 2:17-cv-00974-DN
    DIVERSIFIED MANAGEMENT
    SERVICES, LLC; VALDERRA                                   District Judge David Nuffer
    INVESTMENT PARTNERS, LLC; DMS
    SERVICES, LLC; LYNN PADAN; ALLAN
    WRIGHT; and DOES 1-50,

                               Defendants.


           Defendants seek an award of attorneys’ fees and costs for their successful defense of

Plaintiffs’ first and fourth causes of action. 1 Plaintiffs argue that Defendants are not entitled to

such an award because Defendants are not the prevailing party and Plaintiffs’ claims were not

brought in bad faith. 2

           Because Defendants are entitled to an award of attorneys’ fees and costs under the under

the Master Declaration of Covenants, Conditions, and Restriction of The Ledges of St. George a

Master Planned Community (“Declaration”), 3 Defendants’ Motion 4 is GRANTED in part.

However, before a determination may be made regarding the amount of Defendants’ reasonable



1
 Motion for Attorney Fees and Costs (“Motion”), docket no. 50, filed Sept. 24, 2018; Reply Memorandum in
Support of Motion for Attorney Fees and Costs (“Reply”) at 2, docket no. 54, filed Oct. 16, 2018.
2
    Plaintiffs’ Opposition to Motion for Attorney Fees and Costs (“Response”), docket no. 53, filed Oct. 9, 2018.
3
    Docket no. 50-1, filed Sept. 24, 2018.
4
    Docket no. 50, filed Sept. 24, 2018.
attorneys’ fees and costs, Defendants must apportion their fees and costs to reflect only those

necessarily incurred in their defense of Plaintiffs’ first and fourth causes of action.

                                                 BACKGROUND

            Plaintiffs initiated this case to challenge Defendants’ operation and management of The

Ledges of St. George Master Homeowner’s Association (“Ledges HOA”). 5 Plaintiffs’ Complaint

alleged four causes of action against Defendants: (1) unreasonable and non-qualifying

expenditures under 26 U.S.C. § 501(c); 6 (2) breach of contract; 7 (3) conflicting interest

transactions under Utah Code Ann. § 16-6a-825; 8 and (4) violation of Fair Debt Collection

Practices Act (“FDCPA”) § 1692f(1). 9 Plaintiffs’ first and fourth causes of action formed the

basis for federal subject matter jurisdiction in this case. 10 Their second and third causes of action

were Utah state law claims subject to the exercise of supplemental jurisdiction. 11

            Defendants moved to dismiss Plaintiffs’ first and fourth causes of action for failure to

state a claim, 12 and requested Plaintiffs’ second and third causes of action be dismissed for lack

of subject matter jurisdiction. 13 Defendants’ Motion to Dismiss was granted. 14 Plaintiffs’

Complaint was dismissed without prejudice to Plaintiffs refiling their state law claims in state




5
    Complaint ¶¶ 21-39, docket no. 2, filed Aug. 29. 2017.
6
    Id. ¶¶ 40-46.
7
    Id. ¶¶ 47-54.
8
    Id. ¶¶ 55-61.
9
    Id. ¶¶ 62-71.
10
     Id. ¶ 19.
11
     Id.
12
     Motion to Dismiss Complaint (“Motion to Dismiss”) at 5-15, docket no. 39, filed June 29, 2018.
13
     Id. at 16.
14
     Memorandum Decision and Order Granting Motion to Dismiss (“Order”), docket no. 48, filed Sept. 10, 2018.



                                                                                                                2
court. 15 Defendants now seek an award of attorneys’ fees and costs for their successful defense

of Plaintiffs’ first and fourth causes of action. 16

                                                    DISCUSSION

            Defendants assert three grounds for their entitlement to an award attorneys’ fees and

costs. 17 First, the Declaration which states “the prevailing party in any action to enforce this

Declaration or any rule or regulation established pursuant to the authority of this Declaration

shall be entitled to an award of reasonable fees and costs incurred in such action.” 18 Second,

FDCPA § 1692k(a)(3) which states “[o]n a finding by the court that an action under this section

was brought in bad faith and for the purpose of harassment, the court may award to the defendant

attorney’s fees reasonable in relation to the work expended and costs.” 19 And third, Utah Code

Ann. § 78B-5-825 which states “[i]n civil actions, the court shall award reasonable attorney fees

to a prevailing party if the court determines that the action or defense to the action was without

merit and not brought or asserted in good faith.” 20

            Because Defendants are entitled to an award of their attorneys’ fees and costs under the

plain language of the Declaration, it is unnecessary to address their arguments regarding the bad

faith provisions of the FDCPA and Utah Code.




15
     Id. at 8; Judgment in a Civil Case (“Judgment”), docket no. 49, filed Sept. 10, 2018.
16
     Motion at 5-10.
17
     Id. at 5-10.
18
     Declaration § 16.4.
19
     15 U.S.C. § 1692k(a)(3).
20
     Utah Code Ann. § 78B-5-825.



                                                                                                       3
                        Defendants are the prevailing party under the Declaration
                             on Plaintiffs’ first and fourth causes of action

           “If the legal right to attorney fees is established by contract, Utah law clearly requires the

court to apply the contractual attorney fee provision and to do so strictly in accordance with the

contract’s terms.” 21

           Under the Declaration, to be entitled to an award of attorneys’ fees and costs, Defendants

must be the “prevailing party in any action to enforce th[e] Declaration or any rule or regulation

established pursuant to the authority of th[e] Declaration. . . .” 22 “Utah courts generally apply a

‘common sense ‘flexible and reasoned’ approach . . . to the interpretation of contractual

‘prevailing party’ language.’” 23 “This approach requires not only consideration of the

significance of the net judgment in the case, but also looking at the amounts actually sought and

then balancing them proportionally with what was recovered.” 24 “Ultimately, ‘[t]he focus should

be on which party had attained a comparative victory, considering what a total victory would

have meant for each party and what a true draw would look like.’” 25 “Comparative victory—not

necessarily a shutout—is all that is required.” 26

           Applying this flexible and reasoned approach, Defendants were the prevailing party in

this case. Plaintiffs’ sought monetary damages on each of their causes of action, including their

first and fourth causes of action. 27 And Defendants obtained a judgment of dismissal of



21
  Express Recovery Servs., Inc. v. Olson, 397 P.3d 792, 794 (Utah Ct. App. 2017). (quoting Hahnel v. Duchesne
Land, LC, 305 P.3d 208, 212 (Utah Ct. App. 2013)).
22
     Declaration § 16.4.
23
     Olson, 397 P.3d at 794 (quoting A.K. & R. Whipple Plumbing & Hearing v. Guy, 94 P.3d 270, 274 (Utah 2004)).
24
     Id. (quoting Olsen v. Lund, 246 P.3d 521, 523 (Utah Ct. App. 2010)).
25
     Id. (quoting Olsen, 246 P.3d at 523).
26
     Id. at 795 (quoting Olsen, 246 P.3d at 524).
27
     Complaint ¶¶ 45-46, 51-54, 60-61, 71.



                                                                                                                   4
Plaintiffs’ Complaint.28 While the dismissal was without prejudice to Plaintiffs refiling their state

law claims in state court, 29 the result was not a draw. Defendant successfully argued that the case

was not appropriately filed in federal court. Plaintiffs first and fourth causes of action failed to

state federal claims upon which relief could be granted. 30 Therefore, Defendants are the

comparative victor in this case.

           Plaintiffs nevertheless argue that Defendants cannot be the prevailing party under the

Declaration because the Complaint’s dismissal did not materially alter the parties’ legal

relationship. 31 Plaintiffs maintain that they may still refile their causes of action in either state or

federal court because their Complaint was dismissed without prejudice. 32 This argument relies

on inapplicable federal law construing statutory “prevailing party” language. But even applying

the “stringent” 33 federal statutory “prevailing party” analysis, the argument lacks merit.

           Under federal law, the term “prevailing party”—as used in federal statutes—is a term of

art, 34 which requires a “material alteration of the legal relationship of parties in a manner which

Congress sought to promote in the fee statute.” 35 “[A] material alteration in the parties’ legal

relationship occurs when ‘[a party] has succeeded on any significant issue in litigation which

achieved some of the benefit the parties sought in bringing [or defending against] suit.’” 36 “This



28
     Order at 8; Judgment.
29
     Order at 8; Judgment.
30
     Order at 4-8.
31
     Response at 3-5.
32
     Id.
33
     Kansas Judicial Watch v. Stout, 653 F.3d 1230, 1237 (10th Cir. 2011).
34
  Id. at 1237 n.3 (citing Buckhannon Bd. And Care Home, Inc., v. West Virginia Dept. of Health and Human
Resources, 532 U.S. 598, 604 (2001)).
35
     Id. at 1235 (quoting Texas State Teachers Ass’n v. Garland Independent Sch. Dist., 489 U.S. 782, 792-93 (1989)).
36
     Id. (quoting Garland Independent Sch. Dist., 489 U.S. at 791-92).



                                                                                                                    5
standard requires that ‘a [party] receive at least some relief on the merits . . . before [that party]

can be said to prevail.’” 37 Thus, a dismissal without prejudice generally will not result in a

defendant being the “prevailing party” because there is no merits determination and “the

defendant remains subject to the risk of re-filing.” 38 But a dismissal with prejudice will result in

a defendant being the “prevailing party” because there is a judgment on the merits and a

“complete adjudication of the issues presented by the pleadings and . . . bar to further action

between the parties.” 39

            Plaintiffs’ Complaint in this case was dismissed without prejudice to Plaintiffs refiling

their state law claims in state court. 40 But both Plaintiffs’ first and fourth causes of action were

asserted under federal statutes to confer federal subject matter jurisdiction. 41 Plaintiffs’ first

cause of action was dismissed because 26 U.S.C. § 501(c)(3) does not provide a private right of

action, and to the extent it was a state law claim for breach of the Declaration, it did not confer

federal “arising under” jurisdiction. 42 Plaintiffs’ fourth cause of action was dismissed because

Plaintiffs failed to sufficiently allege that Defendants were “debt collectors” under the FDCPA,

and because the facts alleged were incapable of supporting a claim for violation of FDCPA

§ 1692f(1). 43 And because these causes of action could not state federal claims, Plaintiffs were

denied the opportunity to amend their Complaint. 44



37
     Id. (quoting Garland Independent Sch. Dist., 489 U.S. at 792).
38
     United States v. Milner, 583 F.3d 1174, 1196-97 (9th Cir. 2009).
39
  Cantrell v. International Broth. Of Elec. Workers, AFL-CIO, Local 2021, 69 F.3d 456, 458 (10th Cir. 1995)
(citing 9 Charles Alan Wright and Arthur R. Miller, Federal Practice and Procedure § 2364, at 277 (2d ed. 1994)).
40
     Order at 8; Judgment.
41
     Complaint ¶ 19.
42
     Order at 4-5.
43
     Id. at 6-8.
44
     Id. at 9.



                                                                                                                    6
           The Complaint’s dismissal without prejudice was only to Plaintiffs refiling their state law

claims in state court. 45 Though the dismissal Order does not expressly state that Plaintiffs’ first

and fourth causes of action were dismissed with prejudice, it was not required to do so. “Unless

the dismissal order states otherwise . . . any dismissal not under this rule—except one for lack of

jurisdiction, improper venue, or failure to join a party under Rule 19—operates as an

adjudication on the merits.” 46 These causes of action were asserted as federal claims conferring

federal subject matter jurisdiction, 47 and there was an adjudication on the merits that Plaintiffs

could not state a federal claim on which relief could be granted. 48 The causes of action were

dismissed with prejudice. Therefore, because there was a complete adjudication of the federal

issues presented in Plaintiffs’ first and fourth causes of action, and a bar to further federal

litigation between the parties regarding these causes of action, Defendants are the prevailing

party under the Declaration.

         Plaintiffs’ first and fourth causes of action were actions to enforce the Declaration

           Having determined Defendants were the “prevailing party” under the Declaration on

Plaintiffs’ first and fourth causes of action, the remaining question is whether these causes of

action were “action[s] to enforce th[e] Declaration or any rule or regulation established pursuant

to the authority of th[e] Declaration . . . .” 49




45
     Id. at 8; Judgment.
46
     Fed. R. Civ. P. 41(b).
47
     Complaint at 19.
48
     Order at 4-9.
49
     Declaration § 16.4.



                                                                                                       7
            Plaintiffs assert that “it is questionable whether [their] claims constituted an ‘action to

enforce’ the Declaration[.]” 50 But the Complaint expressly states that each of Plaintiffs’ causes

of action is to enforce the Declaration:

            The state and federal claims arise from [the] same nucleus of common facts and
            the rights, obligations and the parties are intertwined and interrelated. The claims
            in each cause of action arise from and relate to the management and operation of
            the Ledges HOA by the Defendants and the Defendants’ business practices in
            collecting HOA assessments that are not valid or reasonable under the applicable
            contracts and rules. 51

The Complaint’s “General Allegations” detail Defendants’ obligations under the Declaration and

its associated documents, and the conduct that Plaintiffs believe breached the Declaration. 52 Each

cause of action, including Plaintiffs’ first and fourth causes of action, relies on the Declaration

and Defendants’ alleged breaches. 53 Plaintiffs asserted their causes of action to enforce their

interpretation of the Declaration and how Defendants were to manage and operate the Ledges

HOA under the terms of the Declaration and its associated documents. Indeed, in their first cause

of action, Plaintiffs’ affirmatively requests an award of attorneys’ fees and costs under the

Declaration’s attorneys’ fees provision. 54

            Because Plaintiffs’ first and fourth causes of action were actions to enforce the

Declaration, and Defendants are the prevailing party on these causes of action, Defendants are

entitled to an award of attorneys’ fees and costs under the Declaration’s attorneys’ fees

provision.




50
     Response at 3.
51
     Complaint ¶ 48; see also id. ¶ 19.
52
     Id. ¶¶ 21-39.
53
     Id. ¶¶ 41, 43-45, 48-53, 56, 59-60, 64-66.
54
     Id. ¶ 46.



                                                                                                          8
              Defendants must apportion their attorneys’ fees and costs to reflect only
            those incurred in their defense of Plaintiffs’ first and fourth causes of action

           Defendants request $24,612.00 in attorneys’ fees and costs. 55 The Declaration allows for

an award of “reasonable fees and costs incurred . . . .” 56 Plaintiffs’ Response does not argue that

the requested amount of attorneys’ fees and costs is unreasonable. Nevertheless, counsel’s

declaration in support of Defendants’ requested fees and costs does not differentiate between the

fees and costs Defendants incurred on Plaintiffs’ various causes of action. 57

           Defendants’ request for an award of fees and costs was expressly limited to the defense

of Plaintiffs’ first and fourth causes of action. 58 But a review of counsel’s billing entries shows

that the requested $24,612.00 in attorneys’ fees and costs encompasses the entirety of fees and

costs Defendants incurred in this case. 59 Several billing entries identify work performed which

relates to all of Plaintiffs’ causes of action. 60 There is no indication that counsel attempted to

apportion the hours billed among the compensable first and fourth causes of action, and the non-

compensable second and third causes of action. Before a determination may be made regarding

the amount of Defendants’ reasonable attorneys’ fees and costs, Defendants must apportion their

fees and costs to reflect only those necessarily incurred in their defense of Plaintiffs’ first and

fourth causes of action.




55
 Motion at 5, 10; Declaration of Jeff Miles in Support of Motion for Attorney Fees and Costs (“Miles
Declaration”) ¶¶ 5-7, docket no. 50-5, filed Sept. 24, 2018.
56
     Declaration § 16.4.
57
     Miles Declaration.
58
     Motion at 5-7; Reply at 2.
59
     Miles Declaration at Ex. C.
60
     Id.



                                                                                                       9
                                            CONCLUSION

           IT IS HEREBY ORDERED that Defendants’ Motion 61 is GRANTED in part. Under the

Declaration, Defendants are entitled to an award of the reasonable attorneys’ fees and costs

incurred in their defense of Plaintiffs’ first and fourth causes of action.

           IT IS FURTHER HEREBY ORDERED that by no later than Friday February 8, 2019,

Defendants must file a declaration of counsel which apportions Defendants’ attorneys’ fees and

costs to reflect only those necessarily incurred in the defense of Plaintiffs’ first and fourth causes

of action. Any objection to the reasonableness of the amount of apportioned attorneys’ fees and

costs must be filed by no later than Friday February 15, 2019; and any response to an objection

must be filed by no later than Friday February 22, 2019.

           Signed January 31, 2019.

                                               BY THE COURT


                                               ________________________________________
                                               David Nuffer
                                               United States District Judge




61
     Docket no. 50, filed Sept. 24, 2018.



                                                                                                    10
